Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 04/24/2020.
Claims 16-35 are currently pending.
Claims 16, 19-26, 28-30 and 32-34 are rejected.
Claims 17-18, 27, 31 and 35 are objected to
Claims 16 and 28 are independent claims.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 16, 19-26, 28-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Soenghun Kim et al. (US 2018/0234941 A1), hereinafter Kim, in view of Gunnar Mildh et al. (US 2021/0022200 A1), hereinafter Mildh .
For claim 16, Kim teaches a method performed by a user equipment, the method comprising: 
establishing a wireless connection to a network using a first base station that supports a first core-network type (Kim, Fig. 2D step 2d-01 and paragraphs 183-184 teach establishing a wireless connection to gNB.); 
suspending the wireless connection to the network(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above.);  
10performing a first cell-reselection procedure that selects a second base station(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above.); 
processing system information received from the second base station to determine that the second base station supports a second core-network type(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above. See also Fig. 2D step 2d-17.); 
determining that the second core-network type is different from the first core-network type(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above.);  15and 
performing, one or more first operations comprising: 
(i) releasing the wireless connection to the network;  
20(ii) performing a connection-establishment procedure with the second base station (Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is ;  Page 2 of I IApplication No.: UnassignedDocket No. 20355200US 
(iii) performing a first instance of postponing the connection-resume procedure, the first instance of postponing the connection-resume procedure comprising: 
initiating a first timer; and  
5performing a second cell-reselection procedure responsive to an expiration of the first timer; or 
 	(iv) sending a message to an upper layer, the message indicating an intent not to perform the connection-resume procedure. 
	Mildh further teaches detecting a first trigger that initiates a connection-resume procedure (Mildh, Fig. 8, 12 and paragraph 168 teach update timer control unit 34 and radio interface 82 is configured to start (block S134) a periodic Radio Access Network (RAN) based Notification Area (RNA) update timer based at least in part on the wireless device 22 being in a Radio Resource Control (RRC) inactive state where the 
periodic RNA update timer is configured to initiate an RRC resume procedure when the periodic RNA update timer expires, as described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with detecting a first trigger that initiates a connection-resume procedure taught in Mildh thereby provide 
For claim 19, Kim and Mildh further teach the method of claim 16, wherein the performing of the one or more first operations comprises: 
releasing the wireless connection to the network; and 
responsive to releasing the wireless connection to the network, sending the 5message to the upper layer to further indicate that the wireless connection to the network was released instead of performing the connection-resume procedure (Kim, Fig. 3G and paragraph 285 teach After releasing the RRC connection of the UE 3g-01 according to a predetermined rule, at operation 3g-10 the anchor gNB 3g-02 stores the UE context and transmits a control message that instructs the UE 3g-01 to release the RRC connection.  At this time, the anchor gNB 3g-02 may allocate a resume identifier (ID) (or a UE context identifier) and transmit setup information of a paging area (PA), which is also referred to as an RAN notification area (RNA), an RAN paging area, or a CN based paging area, for which the UE 3g-01 will report mobility during the RRC inactive mode (also referred to as an RRC inactive state or a lightly connected mode).  From the allocated resume ID, the UE 3g-01 can know that the UE 3g-01 needs to store the UE context.  Alternatively, through the above message, the anchor gNB 3g-02 may transmit a separate context maintenance indication for instructing the UE 3g-01 to operate in the RRC inactive mode and to store the UE context.).
For claim 20, Kim and Mildh further teach the method of claim 16, wherein the performing of the one or more first operations comprises:  
10performing the connection-establishment procedure with the second base station; and responsive to performing the connection-establishment procedure, sending the message to the upper layer (Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above. See also Mildh Fig. 8).
For claim 21, Kim and Mildh further teach the method of claim 16, wherein the performing of the one or more first operations comprises: sending the message to the upper layer by sending the message from a radio- resource control layer to a mobility management layer (Kim, Fig. 3G and paragraph 296 teach The UE 3g-01 establishes the RRC connection by applying the updated UE context and setup information and transmits the RRCConnectionResumeComplete message to the new gNB 3g-03 at operation 3g-75.  Then, at operations 3g-80 and 3g-85, the new gNB 3g-03 transmits a control message for requesting the release of the connection suspension to the MME 3g-04 and also requests the S1 bearer to be reconfigured for the new gNB 3g-03.).
For claim 22, Kim and Mildh further teach the method of claim 16, wherein the first trigger comprises a request to perform a radio access-network notification-area update (Kim, Fig. 3G and paragraph 296 teach The UE 3g-01 establishes the RRC connection by applying the updated UE context and setup information and transmits the 
For claim 23, Kim and Mildh further teach the method of claim 16, further comprising: 
operating the user equipment in a first resource control state responsive to suspending the wireless connection to the network, wherein: the first core-network type supports the first resource control state; and  5the second core-network type does not support the first resource control state (Kim, Fig. 3G step 3g-25 and paragraph 289 teach Upon receiving the RRC connection release message that includes the context maintenance indication and the resume ID at step 3g-10, the UE 3g-01 transitions to the RRC inactive mode at operation 3g-25 while releasing the RRC connection, triggering a timer corresponding to the valid period, writing the valid cell list in a memory, and maintaining the UE context in the memory without deleting it.  The UE context refers to various kinds of information related to the RRC setup of the UE 3g-01 and includes SRB setup information, DRB setup information, security key information, and the like.).
For claim 24, Kim and Mildh further teach the method of claim 23, wherein: the first resource control state comprises an inactive state (Kim, Fig. 3G step 3g-25 and paragraph 289 teach Upon receiving the RRC connection release message that includes the context maintenance indication and the resume ID at step 3g-10, the UE 3g-01 transitions to the RRC inactive mode at operation 3g-25 while releasing the RRC 
For claim 25, Kim and Mildh further teach the method of claim 16, further comprising: responsive to suspending the wireless connection to the network, setting a second timer, wherein the first trigger comprises an expiration of the second timer (Kim, Fig. 1g-40 and paragraph 130 teach the UE generates the MAC PDU including the uplink data and the ICST request message at operation 1g-35, and transmits the generated MAC PDU through the GFCB resource at operation 1g-40.  At this time, the UE triggers a timer for monitoring an ICST response signal from the gNB.  At operation 1g-45, the UE may check whether the timer expires or whether an ICST response message is received before the timer expires.  When the ICST response message is received from the gNB while the timer is running, the UE transitions to the RRC connected state at operation 1g-55.  If the ICST response message is not received from the gNB until the timer expires, the UE maintains the inactive state at operation 1g-50.).
For claim 26, Kim and Mildh further teach the method of claim 25, further comprising:  15receiving a request message from the first base station, wherein the suspending of the wireless connection to the network comprises suspending the wireless connection to the network responsive to receiving the request message (Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received 
For claim 28, Kim teaches a user equipment comprising: 
a radio-frequency transceiver; and 
a processor and memory system configured to cause the user equipment to: 
 	establish a wireless connection to a network using a first base station that supports a first core-network type (Kim, Fig. 2D step 2d-01 and paragraphs 183-184 teach establishing a wireless connection to gNB.); 
suspend the wireless connection to the network(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above.);  
10perform a first cell-reselection procedure that selects a second base station(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB ; 
process system information received from the second base station to determine that the second base station supports a second core-network type(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above. See also Fig. 2D step 2d-17.); 
determine that the second core-network type is different from the first core-network type(Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above.);  15and 
perform, one or more first operations comprising: 
(i) releasing the wireless connection to the network;  
20(ii) performing a connection-establishment procedure with the second base station (Kim, Fig. 2D step 2d-23 and paragraph 192 teach if a handover command is received from the 5G NB at operation 2d-21, the UE performs handover to a target base station at operation 2d-23.  Depending on whether the target base station is the 5G NB or the LTE eNB, the UE may determine the UE bandwidth and the maximum processable soft channel bits as described above.);  Page 2 of I IApplication No.: UnassignedDocket No. 20355200US 
(iii) performing a first instance of postponing the connection-resume procedure, the first instance of postponing the connection-resume procedure comprising: 
initiating a first timer; and  
5performing a second cell-reselection procedure responsive to an expiration of the first timer; or 
 	(iv) sending a message to an upper layer, the message indicating an intent not to perform the connection-resume procedure. 
	Mildh further teaches detecting a first trigger that initiates a connection-resume procedure (Mildh, Fig. 8, 12 and paragraph 168 teach update timer control unit 34 and radio interface 82 is configured to start (block S134) a periodic Radio Access Network (RAN) based Notification Area (RNA) update timer based at least in part on the wireless device 22 being in a Radio Resource Control (RRC) inactive state where the 
periodic RNA update timer is configured to initiate an RRC resume procedure when the periodic RNA update timer expires, as described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with detecting a first trigger that initiates a connection-resume procedure taught in Mildh thereby provide benefits such as reduced user waiting time, relaxed restriction on file size, better responsiveness, extended battery lifetime [Mildh: paragraph 163].

For claim 29, Kim and Mildh further teach the user equipment of claim 28, wherein:  5the first core-network type comprises a Fifth-Generation Core network; and the second core-network type comprises an Evolved Packet Core network (Kim, Fig. 2CA and paragraph 181 teach source 5G NB and target LTE eNB.).
For claim 30, Kim and Mildh further teach the user equipment of claim 28, wherein the processor and memory system is further configured to cause the user equipment to:  10operate the user equipment in an inactive state responsive to suspending the wireless connection to the network, wherein: the first core-network type supports the inactive state; and the second core-network type does not support the inactive state (Kim, Fig. 3G step 3g-25 and paragraph 289 teach Upon receiving the RRC connection release message that includes the context maintenance indication and the resume ID at step 3g-10, the UE 3g-01 transitions to the RRC inactive mode at operation 3g-25 while releasing the RRC connection, triggering a timer corresponding to the valid period, writing the valid cell list in a memory, and maintaining the UE context in the memory without deleting it.  The UE context refers to various kinds of information related to the RRC setup of the UE 3g-01 and includes SRB setup information, DRB setup information, security key information, and the like.).
For claim 32, Kim and Mildh further teach the user equipment of claim 28, wherein the one or more operations comprises: releasing the wireless connection to the network; and  15sending the message to the upper layer, the message further indicating that the wireless connection to the network was released (Kim, Fig. 3G and paragraph 285 teach After releasing the RRC connection of the UE 3g-01 according to a predetermined rule, at operation 3g-10 the anchor gNB 3g-02 stores the 
For claim 33, Kim and Mildh further teach the user equipment of claim 28, wherein the one or more operations comprises:  20sending the message to the upper layer, wherein the message is sent from a radio- resource control layer to a mobility management layer (Kim, Fig. 3G and paragraph 296 teach The UE 3g-01 establishes the RRC connection by applying the updated UE context and setup information and transmits the RRCConnectionResumeComplete message to the new gNB 3g-03 at operation 3g-75.  Then, at operations 3g-80 and 3g-85, the new gNB 3g-03 transmits a control message for requesting the release of the connection suspension to the MME 3g-04 and also requests the S1 bearer to be reconfigured for the new gNB 3g-03.).
For claim 34, Kim and Mildh further teach the user equipment of claim 28, wherein the processor and memory system is further configured to cause the user equipment to: responsive to suspending the wireless connection to the network, set a second timer, wherein the first trigger comprises an expiration of the second timer (Kim, .

Allowable Subject Matter
10. 	Claims 17-18, 27, 31 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412